Citation Nr: 1710423	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for Dupuytren's Contracture right (dominant) hand.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  The hearing transcript is associated with the record.

On March 19, 2015, VA's Deputy General Counsel for Legal Policy issued guidance on the issue of whether the Board may advance a case on the docket due to a Veteran Law Judge's impending retirement.  OGC concluded that the Board is not precluded from advancing cases on the docket under 38 U.S.C. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of Veterans Law Judge's pending retirement.  

In advancing a case on the docket due to an impending Veterans Law Judge retirement, the Board must consider whether such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic, and in making any determination, the Board should weigh the benefit to the individual claimant(s) for whom advancement is proposed, the impact on other claimants that would result from advancing the cases, and the impact on other claimants that would result if the cases are not advanced and are reassigned to another VLJ to conduct a new hearing prior to rendering a decision.

Although it is VA's policy to adjudicate VA compensation claims in docket order.  The present claim has been advanced in the interest of efficiency and fairness to the Veteran because the VLJ who conducted the Veteran's hearing is retiring.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, entitlement to benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  Id.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361 (d).  

In this case, the Veteran contends that he suffered additional disability as a result of a right hand surgery performed at the VAMC in Pittsburg, Pennsylvania and because of various delays in treatment for his right hand both prior to and after the surgery.  In his June 2016 Board hearing, the Veteran asserted that VA Medical Center delays caused his asserted additional injury.  Specifically he asserted that surgical repair of his right hand condition was delayed nearly two years and that there was a delay in scheduling his post-surgery occupational therapy.  

The Board lacks the medical expertise to determine whether there is additional disability or whether there has been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care.  There is no medical opinion of record on the subject.  In order to properly adjudicate this appeal a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated medical treatment notes that are not already of record, to include updated VA treatment notes.  

2.  After obtained updated records, schedule the Veteran for a VA examination.  The claim file must be made available to, and reviewed by, the examiner in conjunction with the examination.  

Based on review of the record, the examiner is requested to provide opinions as to the following matters regarding the VA treatment:

(a) Does the Veteran have residual/additional disability as a result of the April 2011 right hand surgery or as a result of right hand treatment through VA prior to or after the surgery?

(b) If there is residual or additional disability as the result of VA treatment, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care prior to, during, or after the April 2011 hand surgery?

(c) If there is residual or additional disability as the result of VA surgical or rehabilitative treatment, did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable; or did VA furnished the hospital care or medical treatment without the Veteran's informed consent?

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




